DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 18 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota Motor Co. (JP 2012-064537 cited in IDS, using applicant’s provided translation) in view of Kim et al. (KR 2016/011673 which also has a WIPO filing PCT/KR2016/000125, using US Pub 2018/0006291 as an English equivalent cited in IDS).
In regard to claims 1-5 and 8, Toyota Motor Co. teaches a lithium secondary battery including a positive electrode (paragraph [0001]) comprising: 
a positive electrode current collector 62, see annotated figure below); a lower positive electrode active material layer 68 disposed on at least one surface of the positive electrode current collector 62; and an upper positive electrode active material layer 74 disposed on the lower positive electrode active material layer 68, wherein the lower positive electrode active material layer comprises 90% or more of a sphere-type carbonaceous conductive material as a conductive material (consists of granular carbon 

    PNG
    media_image1.png
    363
    1006
    media_image1.png
    Greyscale


Toyota Motor Co teaches the content of conductive material may be 0.1 to 30 mass percent in paragraph [0021] but does not specifically disclose a content of the conductive material contained in the lower positive electrode active material layer is larger than a content of the conductive material contained in the upper positive electrode active material layer.  However, Kim et al. teach a similar multilayer positive electrode for a lithium ion battery and the desirability to have the inner most layer (i.e. the lower positive electrode active layer on the current collector) have a greater content (such as 3 weight percent) of the conductive material compared to the outermost electrode layer (the upper layers, containing an amount such as 1 weight percent) because such improves the electrical conductivity of the electrode (see paragraphs [0019-0022], figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to have a greater conductive material content in the 
In regard to claim 6 and 11, Toyota et al. teach the upper positive electrode active material layer and the lower positive electrode active material layer have a thickness ratio of 50:50-60:40 (paragraph [0028] which overlaps or is close enough to the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05). Additionally, Kim et al. teach the ability to use multiple layers (see figure 1, such as 3 layers) wherein the additional layer may be considered part of the upper or lower layer depending on the content thereof, in a manner which further obviates the thickness ranges depending on the desired properties of the layers and the overall structure. 
In regard to claim 9 and 10, Toyota et al. teach the sphere-type carbonaceous conductive material has an average diameter (D50) of 10-100 nm and the needle-type carbonaceous conductive material (carbon nanotubes) has an aspect ratio of greater than 10 (paragraph [0021]) which overlaps or is close enough to the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US Pub 2019/0229330 newly cited, which is applicant’s own work) and Matsuyama et al. (US Pub 2008/0318133 newly cited) teach similar conductive additive content manipulation in a multilayer cathode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723